DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Art Unit location of your application in the PTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2651.
This communication is responsive to the claims filed 01/13/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent App. No. 16/925,177. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent App. No. 16/925,177 are clearly anticipated or similar in scope to the rejected claims 1-16 of the U. S. Pat. App (No. 17/148,308) with only obvious wording variations. For example:
U. S. Pat. App No. 17/149,308
U.S. Pat. App. No. 16/925,177
1. A headset audio system comprising: a casing comprising an upper portion, a lower portion, a first resonance chamber, a second resonance chamber, a first vent, and a second vent; a speaker driver disposed between the upper portion and the lower portion; wherein the first 


Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the claimed limitations of “a headset audio system” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (U. S. Pat. - 4,058,688).
	Regarding claim 1, Nishimura et al. disclose a headset audio system (1-5) comprising: a casing (5) comprising an upper portion (11), a lower portion (8), a first resonance chamber (in front side of the diaphragm/plate 36) , a second resonance chamber (on back side of the diaphragm/plate 36), a first vent (44-45), and a second vent (12); a speaker driver (38) disposed between the upper portion and the lower portion; wherein the first resonance chamber is separated from the second resonance chamber by at least one wall (34); wherein the first vent couples with the first resonance chamber and creates a first pathway from the first resonance chamber to the casing’s exterior; wherein the second vent couples with the second resonance chamber and creates a second pathway from the second resonance chamber to the casing’s exterior; the speaker driver (38) comprising a diaphragm (36), wherein a front side of the diaphragm projects sound away from the casing and a back side of the diaphragm projects sound into both the first resonance chamber 
	Regarding claim 8, Nishimura et al. disclose a headset audio system (1-5) comprising: a casing (5) comprising a first resonance chamber (in front side of the diaphragm/plate 36) having a first resonant frequency, a second resonance chamber (on the back side of the diaphragm/plate 36) having a second resonant frequency that is different from the first resonant frequency; wherein the first resonance chamber comprises a first surface vent (44-45) and the second resonance chamber comprises a second surface vent (12); a first elongated vent (44-45), and a second elongated vent (12); wherein the first elongated vent creates a pathway between the first resonance chamber and the casing’s exterior; wherein the second elongated vent creates a pathway between the second resonance chamber and the casing’s exterior; and a speaker driver (38) disposed within the casing, the speaker driver comprising a diaphragm (36), wherein a front side of the diaphragm projects sound away from the casing and a back side of the diaphragm projects sound into both the first resonance chamber and the second resonance chamber structure inherently (Figs. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nishimura et al. (U. S. Pat. - 4,058,688).
Regarding claims 2-4 and 9-11, Nishimura et al. may not exactly teach a resonant frequency range for each resonant chamber as claimed. Since providing suitable resonant frequency range for each resonant chamber of an audio system is very well known in the art (Official Notice), and Nishimura et al. also disclose means for tuning the resonant frequency range, such as the configuration of the ports/vent and damping material with in the chamber, it therefore would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention to be motivated to provide suitable resonant frequency range for each resonant chamber, such as the first resonance frequency being about 100Hz, of the headset audio system taught by Nishimura et al., in order to provide desirable resonant frequency for each resonance chamber of the headset audio system for certain applications.
Regarding claims 5-7 and 12-16, Nishimura et al. may not specially teach in details for each vent as claimed. Since providing suitable configured vent for a resonant chamber of an audio system is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art the effective filing date of the claimed invention to be motivated to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for fax machine is (571)-273-7505. The examiner can normally be reached on Tuesday and Thursday from 10:00 am to 8:00 pm, and may be reached on Monday, Wednesday and Friday from 10:00 am to 8:00 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.





/SUHAN NI/Primary Examiner, Art Unit 2651